Citation Nr: 1433604	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  13-16-034	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in a February 2013 Board decision, which denied service connection for a bilateral eye disorder.

(The Veteran's claim of entitlement to service connection for a bilateral eye disorder is the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of an April 2013 motion alleging CUE in a February 27, 2013, Board decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2013, a motion for revision of a February 27, 2013 Board decision based on clear and unmistakable error was filed.

2.  In January 2014, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded the February 2013 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2013).

The Court has vacated and remanded the February 2013 Board decision that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.

ORDER

The motion is dismissed.




	                       ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



